Citation Nr: 1739285	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  06-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residual scar of the left knee.

3.  Entitlement to service connection for residuals of a head and neck injury.


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 and from September 1993 to May 1995.  He also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and July 2010 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the Veteran testified at a Travel Board hearing before a Veterans Law Judge in June 2007 regarding the service connection for residuals of a head and neck injury claim.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the June 2007 hearing is no longer available to decide the appeal.  The Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  In June 2008 the Veteran responded that he did not wish to appear at another Board hearing. 

In a July 2009 decision, the Board denied the claim for entitlement to service connection for residuals of a head and neck injury and the Veteran appealed that decision to the Court.  In a September 2010 Joint Motion for Remand (Joint Motion), the parties agreed that the Board failed to set forth adequate reasons or bases regarding whether the continuity of the symptomatology of the Veteran's claimed residuals of a head and neck injury were credible.  In a September 2010 Order the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In July 2008, July 2011, and September 2015 the Board remanded the issues on appeal for additional development.  The issues have now been returned to the Board for appellate review.

In a February 2017 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision, the Court set aside and remanded the September 2015 Board decision with respect to whether the Veteran filed a timely notice of disagreement (NOD) to the RO's October 2012 rating decision reducing service-connected left knee impairment from 10 percent disabling to a noncompensable rating.  The Court determined that regardless of any potential VA error that may have led to the Veteran's representative not receiving notice of the October 2012 RO decision, no argument received by VA constituted a timely NOD to the October 2012 reduction decision.  However, the Court found the Board's reasons and bases inadequate because the Board did not discuss evidence that the Veteran's representative address changed, and whether there was actual notice that the Veteran received the rating reduction decision.

After review, the Board finds that the November 2012 notification letter of the October 2012 rating decision was not sent to the Veteran's attorney's correct address and the Veteran's attorney did not have notice of the rating decision .  Therefore, the October 2012 rating decision is not final and the issue is REFERRED to the AOJ to send the October 2012 rating decision to the Veteran and his attorney and allow them to timely respond.  


FINDINGS OF FACT

1.  In a July 20, 2017 letter, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested to withdraw the issue of entitlement to a TDIU.

2.  The probative, competent evidence is against a finding that the Veteran has three or four scars that are unstable or painful. 

3.  The probative, competent evidence supports a finding that the Veteran's residuals of a head and neck injury are not related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran, through his representative, for the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected residual scar of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to7805 (2016).

3.  The criteria for entitlement to service connection for residuals of a head and neck injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative, in a July 2017 letter, withdrew the issue of entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issues and it is dismissed.

II. Issues on Appeal

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran is service-connected for residual scar of the left knee, assigned a 10 percent rating effective May 26, 2010, rated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides:

A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  A 30 percent disability rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that for scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code when any disabling effects are not considered under Diagnostic Codes 7800-7804.   

The Veteran asserts his left knee scars are worse than the assigned 10 percent disability rating.  To warrant a higher rating the evidence would need to show three or four scars that are unstable or painful.  Id.  During a July 2010 VA examination the examiner reported the Veteran has a linear surgical scar just above his left knee that measures 0.5 by 7 centimeters.  He reported there was no skin breakdown over the scar.  The Veteran reported pain and that the scar burns and itches.  During a July 2012 VA examination the examiner reported the Veteran's scars were neither painful nor unstable.  The Veteran reported that his scars from previous left knee surgeries are not causing any problems.  The examiner reported the Veteran had eight linear scars of the left lower extremity that measure 0.9 to 6.9 centimeters in length.  She reported that the claims file was not made available for review, however, available records were reviewed from the Louisville VA Medical Center (VAMC).  During a March 2015 VA examination the examiner reviewed the claims file and reported that the Veteran's scars were not painful or unstable, that they do occasionally itch and are irritating, and that they do not impair his ability to work.  She reported the Veteran had four linear scars that measured 0.7 to 7 centimeters in length.

As the evidence demonstrates that the Veteran does not have three or four scars that are unstable or painful, a rating in excess of 10 percent is not warranted.  During the July 2012 and March 2015 VA examinations the Veteran did not report pain; rather, in March 2015 he reported the scars occasionally itch and are irritating.  The Veteran reported one painful scar during the July 2010 examination and on subsequent examinations neither painful or unstable scars were reported.  

The Board further notes that the Veteran's scars are not of the head, face, or neck and are appropriately evaluated using Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  The scars are not deep, nonlinear, or of the requisite size to warrant higher evaluations, nor do they result in disabling affects that could be rated more favorably under another diagnostic code.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      Service Connection

The Veteran asserts that he has residuals of a head and neck injury as a result of his military service.  He contends that he injured his neck during a July 1991 car accident.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The record reflects that the Veteran was involved in a car accident in July 1991 and contains a current diagnosis for cervical degenerative disc disease.  Thus, the remaining question is whether the cervical spine disability is related to the Veteran's active duty service.

Service treatment records reflect that in June 1989 the Veteran complained of neck pain after a weightlifting injury and was diagnosed with a crick in the neck.  A July 1991 motor vehicle accident report reflects that the Veteran was involved in a front end collision and sustained musculo-skeletal and neck pain after the accident.  His records indicate that after the July 1991 accident the Veteran was treated for cervical strain/sprain and wore a cervical collar.  At the September 1992 active duty service separation examination and May 1995 reserve enlistment examination, examination of the head, face, neck, and scalp, and spine and other musculoskeletal was normal; the Veteran denied arthritis, bone, joint or other deformity, and swollen or painful joints.

Arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

During a June 2007 Board hearing the Veteran testified that he received conservative treatment after his 1991 car accident.  He testified that after service he developed headaches, and received neck injections for pain in 1995 or 1996.  He testified that his private treatment provider told him that his neck injury was a result of the 1991 head on collision and not the 1996 side swipe collision.

Statements from the Veteran reflect that he has reported pain in his neck from the time of his 1991 car accident and that he had headaches, migraines and soreness and stiffness for a very long time.

An October 2004 service treatment record reflects that the Veteran sustained a whiplash injury from a car accident and that he has had recurrent pain since 1991.  The report indicates that during a recent re-evaluation of the neck and bilateral shoulder pain, degenerative joint disease was diagnosed.

Private treatment records reflect that in July 1996 the Veteran received treatment after a second car accident in June 1996 and from injuries received prior to that accident.  The treatment provider reported the Veteran sustained injuries to his mid and low back, and neck.  In a separate July 1996 treatment report the Veteran's private treatment provider reported that the Veteran had a complete reversal of the cervical curve with the apex at the C3 disc level.  He reported there was flexion subluxation of C4, C3, and C2, with C4 showing the greatest flexion.  The treatment provider diagnosed acute post traumatic lumbalgia resultant to multiple vertebral subluxations of the lumbar spine, complicated by altered spinal curves.  He opined that he believed that the Veteran received these injuries before June 1996 and reported that the condition of his neck and back was severe.  

In July 2007 the same private treatment provider reported that the Veteran was under his care for injuries received in a June 1991 and August 1996 auto accident.  He reported the Veteran sustained cervical neck, and mid low back injuries.  The treatment provider reviewed his treatment records and opined that the Veteran's neck injury was a result of the 1991 auto accident.  He reported that the evidence is consistent with that of a head on accident, as the Veteran reported, and that there was no evidence to support that he sustained his neck injury in 1996 from a side swipe collision. 

In March and October 2003 the Veteran underwent VA examinations to determine the etiology of his neck disability; however, as the Veteran's complete service treatment records were not available at that time the examinations are inadequate.

In a January 2008 VA medical opinion the examiner reviewed the service records and private treatment reports and opined that the Veteran suffered from chronic degenerative disc disease leading to cervical spondylosis causing axial neck pain.  He opined that his condition was more likely secondary to chronic degenerative condition/arthritic condition of multiple levels of the cervical spine and that there was no medical evidence to indicate that current neck pain issues were a direct result of in-service accidents.

During an August 2011 VA examination the Veteran reported he incurred a whiplash injury from a 1991 car accident, that he had constant stiffness and severe neck pain and headaches and his symptoms occurred daily for almost four months.  He reported that he was involved in another car accident in 1996 that was a side swipe and that he did not injure his neck then.  He denied any neck injuries other than from the 1991 car accident.  The examiner reported the Veteran had the same symptoms at the time of examination except that his symptoms had increased in duration.  The examiner reviewed the claims file, but noted that none of the hospital reports for the car accidents were available.  She noted the in-service car accident and treatment, but noted that no other medical records were found for his cervical spine during that time.  She noted that separation examination in 1992 was normal and the first mention of neck pain after the July 1991 car accident was after the June 1996 accident.  She also noted the Veteran sustained a cervical strain from a January 1998 car accident and the x-ray results from August 2002 showed the earliest results for early degenerative arthritis changes of the cervical spine.  The examiner opined that considering all the evidence, it was less likely than not that the Veteran's current neck/cervical spine condition was caused by or a result of the neck pain documented in-service.

In an August 2016 VA medical opinion the examiner reviewed the claims file and opined that the Veteran's cervical spine disability was less likely than not a residual of an in service neck injury because the evidence in the Veteran's claims folder does not support that he incurred a chronic neck condition while in service or related to service including related to 1989 complaints of neck pain or the 1991 car accident.  The examiner rationalized that the in-service diagnosis for cervical strain/sprain from the July 1991 car accident appeared to resolve because the September 1992 separation examination and May 1995 enlistment examinations were normal.  The examiner reported that August 1996 private treatment reports did not state degenerative changes were seen, that the Veteran was seen for neck pain after another car accident in January 1998, and that the earliest signs of degenerative changes date from August 2002 and March 2003 medical reports.  The examiner further opined that the Veteran's July 2007 opinion did not take into account post-1991 service records and that there are no medical records for treatment before the June 1996 accident.  She opined that the private treatment provider's assertion that the Veteran was involved in a head on collision is incorrect, and based on the accident report determined that the collision was a front-end collision at an estimated speed of five miles per hour.

The Board finds the evidence weighs against finding that the Veteran's cervical spine disability is related to service.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, the only positive nexus evidence is from the Veteran's private treatment provider who opined that his cervical spine condition began in service.  The Board affords little probative weight to this opinion.  Records from the clinician show that the Veteran was seen by him due to the June 1996 accident and the clinician reported at that time that the Veteran sustained injuries to his low and mid back and neck.  However, in providing the July 2007 opinion, the clinician indicated that there was no evidence that the Veteran sustained a neck injury in 1996.  This finding is inconsistent with the clinician's own treatment records.  

The Board finds that the most probative evidence of record are the VA opinions rendered in January 2008, August 2011, and August 2016 which all determined that the Veteran's cervical spine disability was not related to service.  Collectively these opinions were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and contemporaneous physical evaluation of the Veteran.  Furthermore, the examiners provided complete and thorough rationales in support of their opinions.  In particular, the August 2016 examiner specifically addressed and refuted the July 2007 private opinion.  

The Board has considered the Veteran's contentions that his current were caused by service.  In this regard, the Veteran is competent to report the symptoms that he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion such as a link between his  claimed disabilities and service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinions of the VA examiners, medical professionals, to be the most probative evidence of record as to the relationship between the Veteran's residuals of a head and neck injury and service.  These opinions ultimately outweigh the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Accordingly, service connection for residuals of a head and neck injury is not warranted.  


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.

An evaluation in excess of 10 percent for service-connected residual scar of the left knee is denied.

Service connection for residuals of a head and neck injury is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


